256 F.2d 333
Raymond Winthrop WADE et al., Appellants,v.UNITED STATES of America, Appellee.
Misc. No. 726.
United States Court of Appeals Ninth Circuit.
March 24, 1958.

Gladys Towles Root, Robert Barnett, Los Angeles, Cal., for appellants.
Laughlin E. Waters, U. S. Atty., Norman W. Neukom, Lloyd F. Dunn, Asst. U. S. Atty., Los Angeles, Cal., for appellee.
Before FEE and CHAMBERS, Circuit Judges, and HAMLIN, District Judge.
PER CURIAM.


1
Defendant Raymond Winthrop Wade moves to appeal in forma pauperis from a conviction of transporting stolen automobiles in interstate commerce, knowing them to have been stolen (18 U.S.C. § 2312). The trial judge certified that the appeal was not taken in good faith. Counsel for appellant certifies that the trial was had before the District Judge without a jury. The error alleged is that, over objection, "evidence was admitted concerning the transportation of stolen automobiles not charged in the indictment when there was no showing that defendant knew they were stolen." The primary defense was that defendant did not know the cars charged in the indictment were stolen. This is not sufficient showing by counsel for defendant of presumptive error. The Assistant United States Attorney who tried the case certifies that "virtually all evidence was introduced without any objections, including over 100 written documents which, among other things, consisted of certified copies of motor vehicle records of this State, the State of Washington, and other States," and that the "case was one which was primarily concerned with credibility." This showing by counsel for the government is sufficient in connection with the certificate of the trial judge in a case tried without a jury.


2
Motion denied.